

Exhibit 10.2


AMENDMENT TO LOAN AGREEMENT
BETWEEN SOUTH PADRE ISLAND DEVELOPMENT, L.L.C.
FORMERLY KNOWN AS SOUTH PADRE ISLAND DEVELOPMENT, L.P. AND
COMPASS BANK, FORMERLY KNOWN AS TEXAS STATE BANK






This Amendment to Loan Agreement between South Padre Island Development, L.L.C.,
formerly known as South Padre Island Development, L.P. (“SPID”) and Compass
Bank, formerly known as Texas State Bank (“Compass”) is entered into effective
May 1, 2009.


WHEREAS, on or about September 1, 2005, SPID and Texas State Bank now known as
Compass Bank, entered into a Loan Agreement for the purpose of a real estate
note to SPID in the amount of Four Million and No/100ths Dollars
($4,000,000.00); and


WHEREAS, on or about May 1, 2008, SPID and Compass entered into an extension of
the real estate note and lien which at that time had an outstanding balance of
Two Million Eight Hundred Twenty Three Thousand Two Hundred Fifty Six and
00/100ths Dollars ($2,823,256.00); and


WHEREAS, on or about July 1, 2008, SPID and Compass entered into an extension of
the real estate note and lien which at that time had an outstanding balance of
Two Million Eight Hundred Twenty Three Thousand Two Hundred Fifty Six and
00/100ths Dollars ($2,823,256.00); and


WHEREAS, on or about May 1, 2009, the SPID real estate note had an outstanding
balance of $1,579,729.92; and


WHEREAS, SPID has requested and Compass has agreed to an additional extension of
said real estate note and lien to be effective as of May 1, 2009 and the parties
desire to amend the original Loan Agreement dated September 1, 2005, to reflect
the various changes being made in the current Extension of Real Estate Note and
Lien;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
warranties set forth herein, SPID and Compass agree to modify the Loan Agreement
as follows:


 
1.
The introductory paragraph originally identifying Bank as Texas State Bank,
Harlingen, Texas, is hereby modified to refer to Bank as Compass Bank;



     2.  
Article I Definitions and Factual Background, Section 1.02 “Definitions” is
changed to reflect the definition of “Bank” as Compass Bank with principal
offices located at 115 East Van Buren, Harlingen, Texas 78550, and its
successors in interest.

 
 
3.
Article II The Loan, Section 2.02 “Repayment of Loan” shall be modified to
provide:

The unpaid principal and interest shall be payable as follows:


PRINCIPAL AND INTEREST SHALL BE DUE ON OR BEFORE MAY 1, 2010.  INTEREST ACCRUING
ON THE UNPAID PRINCIPAL BALANCE SHALL BE DUE AND PAYABLE MONTHLY BEGINNING JUNE
1, 2009, AND CONTINUING ON THE SAME DAY OF EACH CONSECUTIVE MONTH.



 
1
 
 

 
4.
  Article II The Loan, Section 2.03 “Interest Rate” shall be modified to
provide:



The variable rate of Wall Street Journal Prime Interest Rate (WSJ) with a Floor
Rate of Six percent (6.00%) and a Ceiling Rate of Eight percent (8%) percentum
per annum from the date hereof and to accrue on a 360-day year until maturity.


All other terms and conditions set forth in the original Loan Agreement dated
September 1, 2005, shall remain in full force and effect.


Accepted and agreed effective May 1, 2009.


SOUTH PADRE ISLAND DEVELOPMENT, L.L.C.
FORMERLY KNOWN AS SOUTH PADRE
ISLAND DEVELOPMENT, L.P.




By:           /s/ JUSTIN L.
AWTREY                                                                
Justin L. Awtrey, Vice-President






COMPASS BANK




By:           /s/ Michael K.
Lamon                                                                           
Michael K. Lamon,
Senior Vice President
 
 
2